IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 95-40679
                         Conference Calendar


ROBERT WAYNE MITCHELL,

                                          Plaintiff-Appellant,


versus

ROBERT J. PARKER, WARDEN; JAMES E. STEWARD; DIANA L. KELLY,
FEMALE; RANDOLPH T. MCVEY, ADMINISTRATOR OF DEPARTMENTAL
GRIEVANCES,

                                          Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:94-CV-107
                         - - - - - - - - - -
                           October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Robert Wayne Mitchell, #599854, appeals the judgment of the

district court dismissing his civil rights action.     He argues

that the appellees violated his Eighth Amendment rights by

assigning him to perform work in the field that was inconsistent

with his medical classification.   We have reviewed the record and

Mitchell’s brief and AFFIRM the district court’s dismissal for




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                               No.
                              - 2 -

essentially the same reasons adopted by the district court.

Mitchell v. Parker, No. 6:94-CV-107 (E.D. Tex. Aug. 3, 1995).

     AFFIRMED.